Citation Nr: 0706571	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1948 
to May 1952 and from August 1952 to December 1957.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in February 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for diabetes 
mellitus, type II.

2.  Service connection for ulcerative colitis was denied by 
an unappealed June 1998 rating decision.

3.  Evidence associated with the claims file since the 
unappealed June 1998 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for ulcerative colitis.

4.  The competent evidence of record demonstrates that 
ulcerative colitis is related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for diabetes mellitus, type II, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for ulcerative colitis is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Ulcerative colitis was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus, Type II

By a rating decision dated in February 2003, the issue of 
entitlement to service connection for diabetes mellitus, type 
II, was denied.  The veteran perfected an appeal in September 
2003 as to this issue.  However, by a statement received in 
August 2006, the veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for diabetes mellitus, type II.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for diabetes mellitus, type II.  As such, the Board finds 
that the veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to service 
connection for diabetes mellitus, type II, and it is 
dismissed.

Ulcerative Colitis

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

In a June 1998 rating decision, the RO denied service 
connection for ulcerative colitis because there was no 
evidence of inservice colitis.  The veteran did not file a 
notice of disagreement.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  In November 2002, the veteran 
filed a claim to reopen the issue of entitlement to service 
connection for ulcerative colitis.  In a February 2003 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim because the newly submitted 
evidence did not relate to service connection for ulcerative 
colitis.  In August 2003 and November 2005 statements of the 
case, the RO denied service connection for ulcerative colitis 
because there was no evidence of a nexus.  

In this case, although the RO did not explicitly so state, 
the RO found new and material evidence was presented to 
reopen the veteran's claim for entitlement to service 
connection for ulcerative colitis.  Such a determination, 
however, is not 


binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the June 1998 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the June 1998 rating 
decision included information from the hospital admission 
cards created by the Office of the Surgeon General, 
Department of the Army that showed the veteran was 
hospitalized in Japan in May 1953 for disease of the 
intestines and peritoneum.  The veteran's service medical 
records were unavailable, and are presumed destroyed in a 
fire at the National Personnel Records Center.  In July 1974 
private medical records, the veteran reported inservice bouts 
of bloody diarrhea and current bloody diarrhea.  Ulcerative 
colitis was diagnosed.  The veteran underwent a total 
colectomy and an ileostomy was required.  

Evidence of record submitted after the June 1998 rating 
decision included a statement by the veteran that he was 
hospitalized during service in Japan for ulcers.  A March 
2005 private medical record noted a history of ulcerative 
colitis.  VA medical records from November 2000 to July 2005 
noted the veteran was status-post colostomy.  

Also newly submitted was a September 2005 VA intestines 
examination.  The veteran reported inservice hospitalization 
for rectal bleeding in 1953 and other inservice bouts of 
rectal bleeding and ulcers.  The diagnoses were ulcerative 
colitis and status-post total colectomy with ileostomy.  The 
examiner stated that a 20-year hiatus in symptoms was unusual 
and opined there was not enough evidence to indicate that the 
current ulcerative colitis was the same as the inservice 
incident and that to opine otherwise would require resort to 
speculation.  

Additional evidence also includes testimony given at the 
November 2006 Board hearing, in which the veteran stated that 
during service he was told he had bleeding ulcers, he was 
treated for stomach problems off and on throughout service, 
and that he had stomach problems after service discharge, but 
did not see a doctor until 1974. 

The Board finds that the additional evidence is new because 
it was not previously submitted to VA.  In addition, the 
evidence is material because it raises a reasonable 
possibility of substantiating the claim because it contains a 
medical opinion and lay testimony regarding chronicity of 
symptoms.  Accordingly, new and material evidence has been 
submitted and the claim for entitlement to service for 
ulcerative colitis is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for ulcerative 
colitis without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a 


claim that the RO has not previously considered, the Board 
must determine whether such action will prejudice the 
veteran); see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 
(1992).  As such, the Board is not addressing a question that 
the RO has not yet considered, and there is no risk of 
prejudice to the veteran.  Bernard, 4 Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service personnel records show the veteran was 
awarded the Combat Infantryman Badge, Korean Service Medal 
with 6 bronze stars, Army Occupation Medal, Presidential Unit 
Citation, United Nations Service Medal, National Defense 
Service Medal, and the Bronze Campaign Star.  Information 
from the hospital admission cards created by the Office of 
the Surgeon General, Department of the Army show that the 
veteran was hospitalized in Japan in May 1953 for disease of 
the intestines and peritoneum.  As noted above, the veteran's 
service medical records are unavailable, and are presumed 
destroyed in a fire at the National Personnel Records Center.  
In such a case, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board will comply with this 
heightened obligation in addressing the veteran's claim.

July 1974 private medical records noted the veteran was 
admitted with multiple bloody stools.  Ultimately, severe 
ulcerative colitis was diagnosed and the veteran underwent a 
total colectomy with ileostomy.  The veteran's postoperative 
course was benign and his ileostomy was well-functioning.  
Private records from October 1995 noted an ileostomy.  
November and December 2002 private records noted the veteran 
was status-post ileostomy, with resection of entire colon and 
a history of ulcerative colitis.  January and February 2003 
and March 2005 private records noted a history of ulcerative 
colitis, status-post ileostomy.  

In March and April 2005 statements, the veteran stated that 
he was hospitalized for ulcers during service.  

A September 2005 VA intestines examination was conducted.  
The veteran reported inservice rectal bleeding that he did 
not report, other than for his hospitalization in Japan.  
Upon examination, he had a well healed scar, a soft and 
nontender abdomen, and an ileostomy on the right lower 
quadrant.  The diagnoses were ulcerative colitis and status-
post total colectomy with ileostomy.  The examiner stated 
that a 20-year hiatus in symptoms was unusual.  The examiner 
opined there was not enough evidence to indicate that the 
current ulcerative colitis was the same as the inservice 
incident and that to provide an opinion would require resort 
to speculation.  

At the November 2006 Board hearing, the veteran testified 
that during his inservice hospitalization in Japan, a 
physician told him he had bleeding ulcers.  He stated that 
after that hospitalization, he was treated off and on for the 
stomach problems.  The veteran also testified that after 
service discharge, he had the same stomach problems but 
didn't see a doctor until 1974, because that is when the 
symptoms became too bad to ignore.  

The Board finds that the evidence of record supports a 
finding of service connection for ulcerative colitis.  
Medical records show that ulcerative colitis was diagnosed in 
1974 and that the veteran is status-post colectomy with 
ileostomy.  Degmetich v. 


Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, there is evidence of 
inservice hospitalization for disease of the intestines and 
peritoneum.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The Board finds 
credible the veteran's statements that his inservice 
hospitalization was for bleeding ulcers and that he had other 
bouts of stomach problems that went unreported.  38 U.S.C.A. 
§ 1154(b) (West 2002) (for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with the circumstances and conditions of service).  In 
addition, the evidence regarding whether the veteran's 
current disability is related to service is in equipoise.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  The 
VA examiner opined that it would require resort to 
speculation to definitively link the inservice 
hospitalization to the 1974 ulcerative colitis, but did not 
opine that it was less likely than not that the current 
ulcerative colitis was related to the veteran's statements of 
bloody diarrhea, rectal bleeding, and "stomach problems" 
while in service.  The VA examiner also based his opinion on 
the basis of a 20-year hiatus in symptoms.  However, the 
veteran has testified that he continued to have rectal 
bleeding and "stomach problems" after service up until his 
surgery in 1974.  In this regard, the veteran's statements 
and testimony is competent evidence as to observable symptoms 
and provides evidence of continuity of symptomatology.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see also 
38 C.F.R. § 3.303 (b) (if there is no evidence of a chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support the 
claim).  Accordingly, the Board finds that the opinion 
provided by the VA examiner in September 2005, did not 
consider all the evidence of record and therefore is of 
little probative value.

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, 


service connection for ulcerative colitis is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).    


ORDER

The claim of entitlement to service connection for diabetes 
mellitus, type II, is dismissed.  

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
ulcerative colitis is granted.

Service connection for ulcerative colitis is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


